EXHIBIT 32 CERTIFICATIONPURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of TIAA-CREF U.S. Real Estate Fund I, L.P. (the Fund) do hereby certify, to such officers knowledge, that: The quarterly report on Form 10-Q of the Fund for the quarter ended June 30, 2008 (the Form 10-Q) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Fund. Dated: August 14, 2008 /s/ Scott C. Evans Scott C. EvansPrincipal Executive OfficerTIAA-CREF U.S. Real Estate Fund I, L.P. Dated: August 14, 2008 /s/ Phillip S. Nickolenko Phillip S. Nickolenko Principal Financial and Accounting Officer TIAA-CREF U.S. Real Estate Fund I, L.P. A signed original of this written statement required by Section 906 has been provided to TIAA-CREF U.S. Real Estate Fund I, L.P. and will be retained by the Fund and furnished to the Securities and Exchange Commission or its staff upon request. 26
